On December 30, 1935, Louis Pisciotta, appellee, filed in this court motion to dismiss this appeal, stating in the motion "that no valid, legal and proper appeal bond, conditioned as the law directs, was filed herein."
On January 3, 1936, plaintiff-appellant filed in this court a document styled "Return on Motion to Dismiss Appeal," in which it stated that, "while not admitting that the appeal bond herein furnished is insufficient," it "has this day filed a new appeal bond, a certified copy of which is annexed hereto."
It is provided in Act No. 112 of 1916, § 3, as amended by Act No. 284 of 1928, that where motion is made to dismiss an appeal for any error, insufficiency, or inaccuracy in an appeal bond, and the appellant, within four days, shall file in the court a qua a new bond, the motion to dismiss the appeal shall not be granted. Such a new bond has been filed and, therefore, the motion to dismiss the appeal must be overruled.
It is therefore ordered, adjudged, and decreed that the motion to dismiss this appeal be, and it is, overruled.
Motion to dismiss overruled.
 *Page 17